           Case 1:20-cv-08585-LJL Document 108 Filed 01/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               1/21/2021
                                                                       :
                                                                       :
                                                                       :
IN RE TURQUOISE HILL RESOURCES LTD.                                    :
SECURITIES LITIGATION                                                  :      20-cv-8585 (LJL)
                                                                       :
                                                                                  ORDER
                                                                       :
                                                                       :
---------------------------------------------------------------------- X
LEWIS J. LIMAN, United States District Judge:

        In its January 15, 2021 Opinion and Order appointing Pentwater Funds as lead plaintiff

and Bernstein Litowitz Berger & Grossman LLP as lead counsel, the Court ordered Pentwater

Funds “to show cause why the Pentwater Funds should not be required to report to the Court any

arrangements made with any of the Defendants or their affiliates to purchase Pentwater Funds’

shares in Turquoise Hill or to otherwise find purchasers for those shares, during the pendency of

this litigation, regardless of whether such arrangement is made in connection with settlement.”

Dkt. No. 103 at 14. On January 20, 2021, the Pentwater Funds submitted a letter stating that

they “do not object to this requirement.” Dkt. No. 107.

        Accordingly, it is hereby ORDERED that the Pentwater Funds are required to report to

the Court any arrangements made with any of the Defendants or their affiliates to purchase

Pentwater Funds’ shares in Turquoise Hill or to otherwise find purchasers for those shares,

during the pendency of this litigation, regardless of whether such arrangement is made in

connection with settlement.

        SO ORDERED.

Dated: January 21, 2021                                    __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
